Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-226

IN RE SARAH R. BARNWELL
                                                            2021 DDN 60
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 989148

BEFORE: Glickman and McLeese, Associate Judges, and Fisher, Senior Judge.

                                   ORDER
                              (FILED – June 17, 2021)

       On consideration of the certified order from the state of Maryland accepting
respondent’s joint petition and suspending respondent from the practice of law in
that jurisdiction for a period of 60 days with conditions; this court’s April 22, 2021,
order suspending respondent pending resolution of this matter and directing her to
show cause why reciprocal discipline should not be imposed; no response having
been filed; the statement of Disciplinary Counsel; the supplemental statement of
Disciplinary Counsel stating that it does not oppose the imposition of discipline nunc
pro tunc to May 4, 2021, the date respondent filed her D.C. Bar R. XI, §14(g)
affidavit with Disciplinary Counsel; and respondent’s D.C. Bar R. XI, §14(g)
affidavit filed with this court on June 15, 2021, it is

      ORDERED that Sarah R. Barnwell is hereby suspended from the practice of
law in the District of Columbia for a period of 60 days subject to the conditions
imposed by the state of Maryland nunc pro tunc to May 4, 2021. See In re Sibley,
990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate).


                                   PER CURIAM